

114 HRES 831 IH: Promoting awareness of motorcycle profiling and encourage collaboration and communication with the motorcycle community and law enforcement officials to prevent instances of profiling.
U.S. House of Representatives
2016-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 831IN THE HOUSE OF REPRESENTATIVESJuly 13, 2016Mr. Ribble (for himself and Mr. Walberg) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONPromoting awareness of motorcycle profiling and encourage collaboration and communication with the
			 motorcycle community and law enforcement officials to prevent instances of
			 profiling.
	
 Whereas motorcycle ridership continues to increase over time with registrations growing from 3,826,373 in 1997 to 8,404,687 in 2013;
 Whereas a survey conducted by the Motorcycle Profiling Project shows increases in the number of motorcyclists that feel that they are profiled by law enforcement;
 Whereas motorcycle profiling means the arbitrary practice of law enforcement using the fact that a person rides a motorcycle or wears motorcycle related apparel as a factor in deciding to stop and question, take enforcement action, arrest, or search a person or vehicle with or without legal basis under the United States Constitution;
 Whereas complaints surrounding motorcycle profiling have been cited in all 50 States; Whereas nationwide protests to raise awareness and combat motorcycle profiling have been held in multiple States;
 Whereas in 2011, Washington signed into law legislation stating that the criminal justice training commission shall ensure that issues related to motorcycle profiling are addressed in basic law enforcement training and offered to in-service law enforcement officers in conjunction with existing training regarding profiling;
 Whereas the 2011, Washington law has reduced profiling incidents by over 90 percent and the stops that do occur are being dismissed 100 percent of the time; and
 Whereas in the spring of 2016, Maryland became the second State to pass a law addressing the issue of motorcycle profiling: Now, therefore, be it
	
 That the House of Representatives— (1)promotes increased public awareness on the issue of motorcycle profiling;
 (2)encourages collaboration and communication with the motorcycle community and law enforcement to engage in efforts to end motorcycle profiling; and
 (3)urges State law enforcement officials to include statements condemning motorcycle profiling in written policies and training materials.
			